Per Curiam.
After the time for filing and serving briefs on motion for rehearing had expired, a brief amicus curia was filed. No application for leave to file this brief was made. It appears from the statement contained in the briefs of the opposite party that the brief was not served. We are, however, informed that failure to serve the brief was due to inadvertence of counsel, who supposed the brief had been served. The filing of briefs amicus curia without first obtaining leave of the court is irregular and contrary to the rules and practice of this court. Briefs amicus curia will not hereafter be received or considered unless leave to serve and file be first granted. The brief filed and the reply thereto will be stricken from the files.
It is so ordered. .